Case 2:20-cv-16728-KSH-CLW Document 1-2 Filed 11/20/20 Page 1 of 10 PageID: 7




     EXHIBIT “A”




1088010-1
Case 2:20-cv-16728-KSH-CLW Document 1-2 Filed 11/20/20 Page 2 of 10 PageID: 8     zoteco(-105
                                                                                  (2-£....0 C:3 :


BLUME, FORTE, FRIED,
ZERRES & MOLINARI
A Professional Corporation
One Main Street
Chatham, New Jersey 07928
(973) 635-5400
Attorneys for Plaintiffs

DAVID FERNANDEZ                                     SUPERIOR COURT OF NEW JERSEY
                                                    LAW DIVISION: ESSEX COUNTY
                      Plaintiff,                    DOCKET NO. ESX-L-6693-20

                       VS.


ALLEY E. DONALD HI, SMITH
TRANSPORT, INC., JOHN DOES 1-10 and
ABC CORP. 1-lo (a series of fictitious names                       Civil Action
describing other employees/drivers,
operators/owners, lessors/lessees, agents,                         SUMMONS
employers or persons/entities who benefitted
from the operation of defendants' tractor trailer
at the time of the within accident and those who
continuing investigation shall reveal).

                       Defendants.




FROM THE STATE OF NEW JERSEY, to the Defendant named above:

                                   SMITH TRANSPORT, INC.

The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New Jersey.
The Complaint attached to this Summons states the basis for this lawsuit. If you dispute this
Complaint, you or your attorney must file a written Answer or motion and proof of service with
the Deputy Clerk of the Superior Court in the County listed above within thirty-five (35) days
from the date you received this Summons, not counting the date you received it. (The address of
each Deputy Clerk of the Superior Court is provided.) If the Complaint is one in foreclosure,
then you must file your written Answer or motion and proof of service with the Clerk of the
Superior Court, Hughes Justice Complex, CN-971, Trenton, New Jersey 08625. A filing fee*
payable to the Clerk of the Superior Court and a completed Case Information Statement
(available from the Deputy Clerk of the Superior Court) must accompany your Answer or motion
when it is filed. You must also send a copy of your Answer or motion to plaintiffs attorney
whose name and address appear above, or to plaintiff, if no attorney is named above. A
Case 2:20-cv-16728-KSH-CLW Document 1-2 Filed 11/20/20 Page 3 of 10 PageID: 9




telephone call will not protect your rights; you must file and serve a written Answer or motion
(with fee and completed Case Information Statement) if you want the court to hear your defense.

If you do not file and serve a written Answer or motion within thirty-five (35) days, the court
may enter a judgment against you for the relief plaintiff demands, plus interest and costs of suit.
If judgment is entered against you, the Sheriff may seize your money, wages or property to pay
all or part of the judgment.

If you cannot afford an attorney, you may call the Legal Services office in the county where you
live. A list of these offices is provided. If you do not have an attorney and are not eligible for
free legal assistance, you may obtain a referral to an attorney by calling one of the Lawyer
Referral Services. A list of these numbers is also provided.


                                      /s/ MICHELLE M. SMITH


                                      MICHELLE M. SMITH, Clerk Superior Court

DATED: October 21, 2020

Name of defendant to be served:               SMITH TRANSPORT, INC.
Address of the Defendant to be Served:        153 Smith Transport Road
                                              Roaring Springs, PA 16673


*$105.00 FOR CHANCERY DIVISION CASES OR $110.00 FOR LAW DIVISION CASES.
              t L.   IJ titfI..),7f0     01 L....Li Z....kJ .e•        rm   I    ti I.   I.   j   C)   t L„, ,

      Case 2:20-cv-16728-KSH-CLW Document 1-2 Filed 11/20/20 Page 4 of 10 PageID: 10
ESSEX COUNTY - CIVIL DIVISION
SUPERIOR COURT OF NJ
465 MARTIN LUTHER KING JR BLVD
NEWARK           NJ 07102
                                                                      TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (973) 776-9300
COURT HOURS 8:30 AM - 4:30 PM

                                       DATE:   OCTOBER 07, 2020
                                       RE:     FERNANDEZ DAVID VS DONALD, III ALLEY
                                       DOCKET: ESX L -006693 20

      THE ABOVE CASE HAS BEEN ASSIGNED TO:                            TRACK 2.

     DISCOVERY IS   300 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

      THE PRETRIAL JUDGE ASSIGNED IS:                             HON KEITH E. LYNOTT

       IF YOU HAVE ANY QUESTIONS, CONTACT TEAM                                  002
AT:   (973) 776-9300.

      IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
 CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
      PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
                            ATTENTION:
                                             ATT: KENNETH W. ELWOOD
                                             BLUME FORTE FRIED ZERRES & MOL
                                             ONE MAIN ST
                                             CHATHAM TWP      NJ 07928

ECOURTS
       ESX-L-006693-20 10/07/2020
Case 2:20-cv-16728-KSH-CLW        1:21:44 PM
                               Document   1-2 PgFiled
                                                 1 of 411/20/20
                                                        Trans ID: LCV20201779787
                                                                  Page 5 of 10 PageID: 11




 BLUME, FORTE, FRIED, ZERRES & MOLINARI
 A Professional Corporation
 One Main Street
 Chatham, New Jersey 07928
 (973) 635-5400
 AttnrneyR for Plaintiff
 ATTORNEY ID: 036331984


                                                           SUPERIOR COURT OF NEW JERSEY
 DAVID FERNANDEZ                                           LAW DIVISION - ESSEX COUNTY
                                                           DOCKET NO. ESX-L-
                        Plaintiff,
                                                                 Civil Action
                             vs.
                                                           COMPLAINT, JURY DEMAND,
 ALLEY E. DONALD III, SMITH TRANSPORT,                     DESIGNATION OF TRIAL COUNSEL,
 INC., JOHN DOES 1-10 and ABC CORP. 1-10 (a                DEMAND FOR INTERROGATORIES,
 series of fictitious names describing other               REJECTION OF ANY NOTICES OF
 employees/drivers, operators/owners, lessors/lessees,     ALLOCATION AND CERTIFICATION
 agents, employers or persons/entities who benefitted
 from the operation of defendants tractor trailer at the
 time of the within accident and those who continuing
 investigation shall reveal).

                         Defendants,



           Plaintiff, DAVID FERNANDEZ, residing at 24 Beverly Court, Belleville, New Jersey,

 by way of complaint says:

                                          FIRST COUNT

 1,                On or about December 19, 2018, the plaintiff, DAVID FERNANDEZ, was the

 operator of a motor vehicle which was traveling Westbound on Route 3 in Secaucus, New

 Jersey.
      ESX-L-006893-20 10/07/2020
Case 2:20-cv-16728-KSH-CLW       1:21:44 PM
                              Document    1-2PgFiled
                                                2 of 411/20/20
                                                       Trans ID: LCV20201779787
                                                                 Page 6 of 10 PageID: 12




         2.       At said time and place, the defendants, ALLEY E. DONALD III, SMITH

 TRANSPORT, INC., JOHN DOES 1-10 and ABC CORP. 1-10 (a series of fictitious names

 describing other employees/drivers, operators/owners, lessors/lessees, agents, employers or

 persons/entities who benefitted from the operation of defendants' tractor trailer at the time of the

 within accident and those who continuing investigation shall reveal) were the owners/operators

 and/or lessees of their motor vehicles which were traveling westbound on Route 3 in Secaucus,

 and struck the Plaintiff from behind.

         3.       The defendants, ALLEY E. DONALD HI, SMITH TRANSPORT, INC.,

 JOHN DOES 1-10 and ABC CORP. 1-10 (a series of fictitious names describing other

 employees/drivers, operators/owners, lessors/lessees, agents, employers or persons/entities who

 benefitted from the operation of defendants' tractor trailer at the time of the within accident and

 those who continuing investigation shall reveal) controlled, maintained and/or operated their

 motor vehicles in a careless, negligent and reckless manner and caused same to collide with

 plaintiffs vehicle.

        4.        As a direct and proximate result of the aforesaid carelessness, negligence and

 recklessness of the defendants, ALLEY E. DONALD III, SMITH TRANSPORT, INC.,

 JOHN DOES 1-10 and ABC CORP. 1-10 (a series of fictitious names describing other

 employees/drivers, operators/owners, lessors/lessees, agents, employers or persons/entities who

 benefitted from the operation of defendants' tractor trailer at the time of the within accident and

 those who continuing investigation shall reveal), the plaintiff, DAVID FERNANDEZ, was

 violently tossed about, sustained injuries causing permanent disability, permanent significant

 disfigurement, permanent loss of bodily function, lost time from work and suffer an impairment

 in earning capacity, has incurred or in the future will incur expenses for the treatment of said

 injuries in excess of the applicable threshold, has been disabled and will in the future be disabled
      ESX-L-006693-20 10/07/2020
Case 2:20-cv-16728-KSH-CLW       1:21:44 PM
                              Document    1-2PgFiled
                                                3 of 411/20/20
                                                       Trans 1D: LCV20201779787
                                                                 Page 7 of 10 PageID: 13




 and not able to perform his usual functions, has been caused and in the future will be caused

 great pain and suffering, has been deprived and in the future will be deprived of her right to the

 enjoyment of life.

        WHEREFORE, plaintiff, DAVID FERNANDEZ, demands judgment against the

 defendants, together with interest and costs of suit,

                                DEMAND FOR TRIAL BY JURY

        Plaintiff hereby demands a trial by jury as to all issues involved herein.

                             DESIGNATION OF TRIAL COUNSEL

        Pursuant to R.4:25-4, Kenneth W. Elwood, Esq., has been designated as trial counsel in

 the above matter.

                             DEMAND FOR INTERROGATORIES

        Plaintiff demands that defendants answer Form C and Form C(1) interrogatories (and the

 supplemental interrogatories that will be served) within the time prescribed by law.

                      REJECTION OF ANY NOTICES OF ALLOCATION

        Plaintiff rejects any Notice of Allocation asserted by any defendant, whether made

 pursuant to R. 4:7-5 or otherwise. Plaintiff insists that the details upon which any claim of

 allocation is based be provided to plaintiff in a timely manner in discovery as is required by

 Young v. Latta, 123 N.J. 584 (1991).
      ESX-L-006693-20 10/07/2020
Case 2:20-cv-16728-KSH-CLW       1:21:44 PM
                              Document    1-2PgFiled
                                                4 of 411/20/20
                                                       Trans ID: LCV20201779787
                                                                 Page 8 of 10 PageID: 14




                             DEMAND FOR INSURANCE COVERAGE

        In accordance with R. 4:10-2, defendants are demanded to provide a complete copy of

 their applicable liability insurance policies including any excess or umbrella policies with

 declaration sheets within thirty (30) days of service of this Complaint,



                                        CERTIFICATION

        I hereby certify that this matter is not the subject of any other action pending in any Court

 or a pending Arbitration proceeding, nor is any other action or Arbitration proceeding

 contemplated. All parties known to plaintiff at this time who should have been joined in this

 action, have been joined,

                                               BLUME, FORTE, FRIED,
                                               ZERRES & MOLINARI, P.C.
                                               Attorneys for Plaintiff


                                               By Kenneth W. Ilwood
                                                  Kenneth W. Elwood, Esq.

 DATED: October 6, 2020
      ESX-L-006693-20 10/07/2020
Case 2:20-cv-16728-KSH-CLW       1:21:44 PM
                              Document    1-2PgFiled
                                                1 of 111/20/20
                                                       Trans ID: L0V20201779787
                                                                 Page 9 of 10 PageID: 15




                        Civil Case Information Statement
 Case Details: ESSEX I Civil Part Docket# L-006693-20

Cabe Catitiun. FERNANDEZ DAVID V3 DONN I). III                  Case Type: AUTO NEW 1(41 NOI -PI        )NAI INJURY (NON-
ALLEY                                                           VERBAL THRESHOLD)
Case Initiation Date: 10/07/2020                                Document Type: Complaint with Jury Demand
Attorney Name: KENNETH WILLIAM ELWOOD                           Jury Demand: YES -6 JURORS
Firm Name: BLUME FORTE FRIED ZERRES & MOLINARI                  Is this a professional malpractice case? NO
Address: ONE MAIN ST                                            Related cases pending: NO
CHATHAM TWP NJ 07928                                            If yes, list docket numbers:
Phone: 9736355400                                               Do you anticipate adding any parties (arising out of same
Name of Party: PLAINTIFF: Fernandez, David                      transaction or occurrence)? NO
Name of Defendant's Primary Insurance Company
(if known): GALLAGHER BASSETT                                   Are sexual abuse claims alleged by; David Fernandez? NO



      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                     CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION



 Do parties have a current, past, or recurrent relationship? NO
 if yes, is that relationship:
 Does the statute governing this case provide for payment of fees by the losing party? NO
 Use this space to alert the court to any special case characteristics that may warrant individual
 management or accelerated disposition:


 Do you or your client need any disability accommodations? NO
         If yes, please identify the requested accommodation:


 Will an interpreter be needed? NO
          lf yes, for what language:


 Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO



 I certify that confidential personal identifiers have been redacted from documents now submitted to the
 court, and will be redacted from all documents submitted In the future In accordance with Rule 1:38-7(b)
 10/07/2020                                                                          /s/ KENNETH WILLIAM ELWOOD
 Dated                                                                                                             Signed
Case 2:20-cv-16728-KSH-CLW Document 1-2 Filed 11/20/20 Page 10 of 10 PageID: 16
                  NJ SUPERIOR COURT LAWYER REFERRAL AND LEGAL SERVICE LIST


 ATLANTIC COUNTY:                ESSEX COUNTY:                     MONMOUTH COUNTY:               SUSSEX COUNTY:
 Deputy Clerk, Superior Court    Deputy Clerk, Superior Court      Deputy Clerk, Superior Court   Deputy Clerk, Superior
 Civil Division, Direct Filing   Civil Customer Service            Court House                    Court
 1201 Bacharach Blvd., ist FL    Hall of Records, Room 201         P. 0. Box 1269                 Sussex County Judicial
 Atlantic City, NJ 08401         465 Dr. Martin Luther King Jr.    Freehold, NJ 07728-1269        Center
 LAWYER REFERRAL                 Blvd.                             LAWYER REFERRAL                43-47 High Street
 (809) 345-3444                  Newark, NJ 07102                  (732) 431-5544                 Newton, NJ 07860
 LEGAL SERVICES                  LAWYER REFERRAL                   LEGAL SERVICES                 LAWYER REFERRAL
 (609) 348-4200                  (973) 622-6204                    (732) 866-0020                 (973) 267-5882
                                 LEGAL SERVICES                                                   LEGAL SERVICES
                                 (973) 624-4500                                                   (973) 383-7400

 BERGEN COUNTY:                  GLOUCESTER COUNTY:                MORRIS COUNTY:                 UNION COUNTY:
 Deputy Clerk, Superior Court    Deputy Clerk, Superior Court      Morris County Courthouse       Deputy Clerk, Superior
 Civil Division, Room 115        Civil Case Management Office,     Civil Division                 Court
 Justice Center, 10 Main St.     Attn: Intake, First FL, Court     Washington & Court Streets     Ist Floor, Court House
 Hackensack, NJ 07601            House                             P. 0. Box 910                  2 Broad Street
 LAWYER REFERRAL                 1 North Broad Street              Morristown, NJ 07963-0910      Elizabeth, NJ 07207-
 (201)488-0044                   Woodbury, NJ 08096                LAWYER REFERRAL                6073
 LEGAL SERVICES                  LAWYER REFERRAL                   (973) 267-5882                 LAWYER REFERRAL
 (201)487-2166                   (856) 848-4589                    LEGAL SERVICES                 (908) 353-4715
                                 LEGAL SERVICES                    (973) 285-8911                 LEGAL SERVICES
                                 (856) 848-5360                                                   (908) 354-4340
 BURLINGTON COUNTY:              HUDSON COUNTY:                    OCEAN COUNTY:                  WARREN COUNTY:
 Deputy Clerk, Superior Court    Deputy Clerk, Superior Court      Deputy Clerk, Superior Court   Deputy Clerk, Superior
 Central Processing Office       Civil Records Dept.               Court House, Room 121          Court
 Attn: Judicial Intake           Brennan Court House, Ist Floor    118 Washington Street          Civil Division, Court
 First FL, Courts Facility       583 Newark Avenue                 P.O. Box 2191                  House
 49 %mows Road                   Jersey City, NJ 07306             Toms River, NJ 08754-2191      413 Second Street
 Mt. Holly, NJ 08060             LAWYER REFERRAL                   LAWYER REFERRAL                Belvidere, NJ 07823-
 LAWYER REFERRAL                 (201) 798-2727                    (732) 240-3666                 1500
 (609) 261-4682                  LEGAL SERVICES                    LEGAL SERVICES                 LAWYER REFERRAL
 LEGAL SERVICES                  (201) 792-6363                    (732) 341-2727                 (908) 859-4300
 (609) 261-1088                                                                                   LEGAL SERVICES
                                                                                                  (908) 475-2010
 CAMDEN COUNTY:                  HUNTERDON COUNTY:                 PASSAIC COUNTY:
 Deputy Clerk, Superior Court    Deputy Clerk, Superior Court      Deputy Clerk, Superior Court
 Civil Processing Office         Civil Division                    Civil Division - Court House
 Hall of Justice                 65 Park Avenue                    77 Hamilton Street
 1't FI, Suite 150               Flemington, NJ 08822              Paterson, NJ 07505
 101 South 5th Street            LAWYER REFERRAL                   LAWYER REFERRAL
 Camden, NJ 08103                (908) 236-6109                    (973) 278-9223
 LAWYER REFERRAL                 LEGAL SERVICES                    LEGAL SERVICES
 (856) 482-0618                  (908) 782-7979                    (973) 523-2900
 LEGAL SERVICES
 (856) 964-2010

 CAPE MAY COUNTY:                MERCER COUNTY:                    SALEM COUNTY:
 Deputy Clerk, Superior Court    Deputy Clerk, Superior Court      Deputy Clerk, Superior Court
 9 N. Main Street                Local Filing Office, Courthouse   Attn: Civil Case Management
 Cape May Court House, NJ        175 S. Broad Street               Office
 08210                           P.O. Box 8068                     92 Market Street
 LAWYER REFERRAL                 Trenton, NJ 08650                 Salem, NJ 08079
 (609) 463-0313                  LAWYER REFERRAL                   LAWYER REFERRAL
 LEGAL SERVICES                  (609) 585-8200                    (856) 935-5629
 (609) 465-3001                  LEGAL SERVICES                    LEGAL SERVICES
                                 (609) 695-6249                    (856) 691-0494

 CUMBERLAND COUNTY:              MIDDLESEX COUNTY:                 SOMERSET COUNTY:
 Deputy Clerk, Superior Court    Deputy Clerk, Superior Court      Deputy Clerk, Superior Court
 Civil Case Management Office    Middlesex Vicinage                Civil Division Office
 60 West Bread Street            Second Floor, Tower               40 North Bridge Street
 P. 0. Box 10                    56 Paterson Street                P. 0. Box 3000
 Bridgeton, NJ 08302             P.O. Box 2633                     Somerville, NJ 08876
 LAWYER REFERRAL                 New Brunswick, NJ 08903-2633      LAWYER REFERRAL
 (856) 696-5550                  LAWYER REFERRAL                   (908) 685-2323
 LEGAL SERVICES                  (732) 828-0053                    LEGAL SERVICES
 (856) 691-0494                  LEGAL SERVICES                    (908) 231-0840
                                 (732) 249-7600
